Exhibit 10.30
DIRECTOR AGREEMENT


This Agreement ("Agreement") is made and entered into effective as of March 24,
2014 (the "Effective Date"), by and between Michael Brochu (the "Director") and
Hipcricket, Inc. (the "Company").
 
RECITALS
 
WHEREAS, the Company and the Director are party to a letter agreement dated June
17, 2013 (the “Letter Agreement”), setting forth certain compensation to be
received by the Director for his service as a member of the board of directors
of the Company (the “Board”), including but limited to, a transaction fee
payable to the Director in the event of a change of control of the Company (the
“Transaction Fee”); and
 
WHEREAS, the Company and the Director desire to terminate the Letter Agreement,
specifically including the Transaction Fee provided for therein, and any
Transaction Fee payable to the Director at any time authorized by resolution or
other action of the Board;
 
NOW THEREFORE, in consideration of the foregoing, the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.           The Letter Agreement is terminated as of the Effective Date, and no
rights or obligations contained in the Letter Agreement, including any rights or
obligations relating to the payment to the Director of a Transaction Fee, shall
survive the termination of the Letter Agreement.  Any Transaction Fee payable to
the Director at any time authorized by resolution or other action of the Board
also is hereby terminated as of the Effective Date.
 
2.           The Director will be granted a non-qualified stock option to
purchase 1,600,000 shares of the Company's common stock, at an exercise price
per share equal to $0.48 per share, under the Company’s 2014 Equity Incentive
Plan.
 
3.           Nothing in this Agreement will affect or otherwise modify the terms
of any outstanding stock option, warrant or other equity award granted to the
Director prior to the Effective Date.
 
4.           The Director will be entitled to reimbursement for reasonable
out-of-pocket expenses related to the Director's service on the Board, subject
to the terms and conditions of the Company's expense reimbursement policies,
including the requirement that that the Director provide an appropriate receipt
for each expenditure for which reimbursement is sought.
 
5.           This Agreement constitutes the entire agreement between the parties
with respect to termination of the Letter Agreement.  No change, modification,
or amendment of this Agreement shall be valid unless the same is in writing and
signed by each of the parties to be bound.  No waiver of any provision of this
Agreement shall be valid unless in writing and signed by the party to be
charged.
 
6.           The validity, interpretation, construction and performance of this
Agreement shall be governed by the internal substantive laws of the State of
Delaware without reference to any choice of law rules.
 
7.           The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.
 
8.           This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together will constitute one and the
same instrument.
 
 [Signature Page Follows]
 
-1-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

   
COMPANY:
 
   
HIPCRICKET, INC.
 
 
By:   /s/ Ivan
Braiker                                                                  
Name:Ivan Braiker
Title:President and Chief Executive Officer
         
DIRECTOR:
 
 
/s/ Michael
Brochu                                                                  
Michael Brochu